Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Levelt Francois appeals the district court’s order denying his motion for production of documents and his motion to have the district court review the government’s failure to file a Fed.R.Crim.P. 35(b) motion. See Wade v. United States, 504 U.S. 181, 112 S.Ct. 1840, 118 L.Ed.2d 524 (1992). We have reviewed the record and find that Francois failed to make a sufficient showing to warrant a Wade review. See id. at 186, 112 S.Ct. 1840; United States v. Wallace, 22 F.3d 84, 87 (4th Cir.1994). Accordingly, we affirm the district court’s denial of Francois’ motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.